 

 

Exhibit 10.25.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT to the Employment Agreement (“Amendment”) is made as of July __,
2013 by and between Media General, Inc., (“Company”) and Deborah A. McDermott
(the “Executive”) and, as to Section 1 of this Amendment and Section 7.7 of the
New Employment Agreement (as defined below) only, Young Broadcasting LLC
(“Young”).

 

WHEREAS, the Executive is currently employed by Young pursuant to the terms of
that certain Employment Agreement by and between Young and the Executive,
effective as of January 1, 2012 (the “Existing Employment Agreement”);

 

WHEREAS, the Existing Employment Agreement was amended by the terms of the
letter agreement dated as of March 22, 2013;

 

WHEREAS, the Executive entered into an employment agreement with the Company on
July 16, 2013 (the “New Employment Agreement”), to be effective upon the closing
of the transactions contemplated under the terms of the certain Agreement and
Plan of Merger by and among the Company, General Merger Sub 1, Inc., General
Merger Sub 2, Inc., General Merger Sub 3, Inc., and New Young Broadcasting
Holding Co., Inc., dated as of June 5, 2013 (the “Merger Agreement”); and

 

WHEREAS, the Company, Young and the Executive desire to amend the New Employment
Agreement to clarify that upon the consummation of the transactions contemplated
under the Merger Agreement, the New Employment Agreement will supersede the
Existing Employment Agreement.

 

NOW THEREFORE, in the consideration of the mutual covenants and representations
contained herein, the parties agree as follows:

 

1.     Revision of Section 7.7. Entire Agreement. Section 7.7 of the New
Employment Agreement shall be amended to read in its entirety as follows:

 

“7.7.   Entire Agreement. From and after the Effective Date, this Agreement
constitutes the entire agreement between the Parties hereto, and supersedes all
prior representations, agreements and understandings (including but not limited
to any prior course of dealings and the Existing Employment Agreement, which
shall be of no further force or effect), both written and oral, between the
Company and its subsidiaries and the Executive with respect to the subject
matter hereof. This Section 7.7 shall inure to the benefit of, and be
enforceable by, Young Broadcasting LLC.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.

 

MEDIA GENERAL, INC.

   

By: /s/ Andrew C. Carington

  Its: Vice President, General Counsel and Secretary     YOUNG BROADCASTING LLC
   

By: /s/ Chris Eisenhardt

 

Its: VP and Controller 

 

EXECUTIVE

 

/s/ Deborah A. McDermott

Deborah A. McDermott

 

 